ORDER
PER CURIAM.
St. John’s Mercy Medical Center (“Employer”) appeals from the judgment of the trial court denying its motion to set aside or to amend its judgment in favor of Elizabeth Jordan (“Claimant”). Employer argues the trial court erred in entering judgment against it for: (1) specific amounts of future medical benefits, including a specific amount for home attendant care, and (2) specific amounts of interest, including specific amounts for interest on temporary total disability, permanent total disability, and medical compensation benefits.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err or abuse its discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).